Citation Nr: 0632329	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for Meniere's syndrome.  The appeal 
was previously remanded by the Board on procedural matters 
and for a medical examination and opinion. 


FINDING OF FACT

The veteran's otologic disorder, diagnosed variously as 
Meniere's disease, labyrinthine dysfunction, and benign 
paroxysmal positional vertigo, first manifested many years 
after service and is not related to any incident of service 
including acoustic trauma. 


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome 
have not been met. 
38 U.S.C.A. § 1110, 1112, 5107 (West 2002), 38 C.F.R. 
§ 3.303, 3.304, 3.307.


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and June 2006; 
a rating decision in February 2004; and a statement of the 
case in November 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in an infantry unit in the European 
Theater of Operations.  He contends that his episodes of 
vertigo and nausea are a result of significant noise trauma 
from an accidental and proximate firing of an antitank gun in 
May 1945.  The veteran has been granted service connection 
for bilateral hearing loss and tinnitus.  A private physician 
in April 2002 and a VA audiologist in December 2002 both 
concluded that these conditions were related to the acoustic 
trauma in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
The veteran's service medical records contain one daily sick 
report log entry for an unspecified condition in June 1945 
and a discharge physical examination report from April 1946 
that showed no ear abnormalities.  Other records, if any, 
were reported to be lost in a fire.

Post-service medical records showed the veteran sought care 
for dizziness from a private physician in November 1996.  He 
was diagnosed with Meniere's syndrome in January 1999 and 
subsequently received periodic care for the disease from 
several private providers.

In August 2004, a private otologist noted the veteran's 
statement that he had experienced three episodes of light-
headedness and strobe effect in the previous three weeks and 
that his condition had been intermittent for the last 15 
years.  She noted the history of acoustic trauma and previous 
diagnosis.  On examination, she found no organic 
abnormalities and diagnosed labyrinthine dysfunction and 
cerumen impaction.  In July 2004, another private physician 
treated the veteran for an episode of dizziness and nausea 
and diagnosed unspecified labyrinthitis. 

In June 2005, a third private physician noted the veteran's 
statement that the onset of his episodic vertigo was six to 
seven years earlier.  Electrocochleography showed results 
consistent with Meniere's disease, and the Dix-Hallpike 
maneuver was negative for benign paroxysmal positional 
vertigo.  Several other tests including a magnetic resonance 
image showed no other pathology.  The examiner diagnosed 
Meniere's disease. 

In an October 2005 letter, the veteran stated that he was 
told by a private provider that the in-service acoustic 
trauma was related to his Meniere's syndrome.  All medical 
records to this date were silent on the etiology of his 
disease and its relationship, if any, to acoustic trauma.  
However, the Court of Appeals for Veterans Claims (Court) 
examined cases in which medical authority linked this disease 
with hearing loss, tinnitus, and acoustic trauma.  Shogen v. 
Brown, 7 Vet. App. 14 (1994) (noting a diagnosis of a 
"classic Meniere's syndrome triad of incapacitating vertigo, 
tinnitus, and hearing loss."); Horowitz v. Brown, 5 Vet App. 
217 (1993) (noting that the appellant had post-traumatic 
Meniere's syndrome involving a blast from a tank gun).  

In June 2006, the veteran underwent a VA otologic 
examination.  The examining physician noted his review of the 
claims file, and the results of the examination were reviewed 
by a second physician.  They found no evidence to support a 
diagnosis of Meniere's disease.  They diagnosed benign 
positional vertigo and stated that the veteran's condition 
was not related to in-service acoustic trauma, hearing loss, 
or tinnitus. 

The Board concludes that the veteran did experience acoustic 
trauma in service and currently has an otologic disorder 
characterized by episodes of vertigo and nausea.  However, 
service connection is not warranted.  The variously diagnosed 
disorder first manifested over 40 years after service, and 
there is no medical evidence of a relationship between his 
disorder and any incident of service including acoustic 
trauma from the antitank gun blast in 1945.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Meniere's syndrome is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


